DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Miscellaneous
Claims pending: 1-20
Claims amended: 13-20
Claims cancelled: 21
New claims: N/A

Response to Amendment
	Applicant’s amendment to renumber claims to help create only one dependent claim 6 overcomes the objection raised, therefore the objection is withdrawn.

Response to Arguments
Applicant’s arguments, with respect to the rejection(s) of claim(s) 1, 13 have been fully considered and are not persuasive.  
Regarding applicant’s remarks dated 11/30/21, regarding cited references Wittke Glazier, and Fleizach fail to teach amended portions of claim(s) 1, 13.
Upon further consideration examiner disagrees.
Wittke teach displaying contents from streaming service providers such as (Netflix, amazon, etc.) as part of the EPG display amongst other available EPG programming such as 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Thus current cited reference still reads on amended claims 1, 13.





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-6, 8-9, 11-13, 16, 18-19, is/are rejected under 35 U.S.C. 103 as being unpatentable over (US pub: 20180310044) to (Wittke) in view of (US pub: 20170026686) to (Glazier).
Regarding claims 1, 13, A method for providing aggregated media content selection and broadcasting, the method comprising receiving a plurality of service providers associated with a user, receiving media content and associated content metadata associated with plurality of service providers, based at least on the media content and associated content metadata, a user interface for display on a client device, wherein the user navigates and selects from at least an aggregated subset of media content, aggregated subset comprises media content aggregated across plurality of service providers. (Wittke, Fig. 1A-1D, 2-3, P. 32-40, 42, 48-49, 53, 59, 65-67, Wittke disclose displaying contents from streaming service providers (Netflix, amazon, etc.) as part of the EPG display amongst other available EPG programming such as network broadcast, and VOD contents, upon the user selecting one of the available content items which reads on (receiving, via the client device, a media content selection… initiating playback of the selected media content). Wittke teach displaying on viewer screen potential/suggested/available contents from at least two different content providers, as shown (Fig. 1A-1D, 2-3,) given the broadest reasonable interpretation that reads on (receiving media content and associated content metadata associated with plurality of service providers). Wittke teach viewer selecting from amongst available EPG programming such as network broadcast, and VOD contents from multiple service provider(s), as shown (Fig. 1A-1D, 2-3,) which reads on (an aggregated subset of media content, the aggregated subset comprises media content aggregated across plurality of service providers))
Wittke further disclose a non-transitory computer-readable medium containing instructions for providing aggregated media content selection and broadcasting, the method comprising instructions for… (Wittke, P. 61-62, 75, 77-78, 80-81)
Wittke fails to specifically teach determining a list of one or more devices available for broadcasting of media content; receiving, via client device, a selection of a broadcasting device from the list of broadcasting devices; and initiating playback of the selected media content on broadcasting device.
Glazier teach determining a list of one or more devices available for broadcasting of media content; receiving, via client device, a selection of a broadcasting device from the list of broadcasting devices; and initiating playback of the selected media content on broadcasting device. (Glazier, Fig. 2-4, P. 53, 58-62, 65)


Regarding claim 4, Wittke in view of Glazier teach the method, the subset of the media content, the user interface.
Wittke further teach subset of the media content does not include one or more user selections of media content to be removed from the user interface. (Wittke, Fig. 1A-1D, 2-3, P. 32-40, 42, 48-49, Wittke does not teach allowing user(s) to remove any of the available contents on the EPG display within those figures and disclosure cited).

Regarding claim 5, Wittke in view of Glazier teach the method, the subset of the media content, the user.
Wittke further teach subset of the media content is determined based on one or more media content filters by user. (Wittke, P. 59, 63, 70-71, Wittke teach using user customized user profile and preference information for determining what content to display on the EPG amongst other preferred display items).

Regarding claims 6, 16, Wittke in view of Glazier teach the method, the subset of the media content, the user.
Wittke further teach one or more recommendations of media content based on previously received media content selections associated with the user. (Wittke, P. 8, 44-45, 57-58, 59, 63, 70-71, Wittke teach recommending certain content on the EPG based on viewing history, profile information, etc.).

Regarding claims 8, 18, Wittke in view of Glazier teach the method, receiving the service providers.
Wittke further teach receiving a set of one or more service providers selected by a user. (Wittke, P. 11, 44, 48, Wittke teach using user profile and login information to determine the streaming service content the user can receive on the EPG).

Regarding claims 9, 19, Wittke in view of Glazier teach the method, determining the list of one or more devices available for broadcasting of media content.
Glazier further teach determining a list of connected broadcasting devices; and
determining, from the list of connected broadcasting devices, a subset of broadcasting
devices configured for playing the media content via an installed media content application. (Glazier, Fig. 2-4, P. 53, 58-62, 65)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wittke by determining a list of connected broadcasting devices; and determining, from the list of connected broadcasting 

Regarding claims 11, 12, Wittke in view of Glazier teach the method, the associated content metadata, one or more media servers associated with the respective service provider for the media content.
Wittke further teach sending, to broadcasting device, associated content metadata for the media content selection which uniquely identifies the selected media content. 
Unique content identification data is used for identification and playback of the media content from one or more media servers associated with the respective service provider for the media content. (Wittke, Fig. 1A-1D, 2-3, P. 32-40, 42, 44, 48-49, 56, 65, Wittke teach metadata corresponding to media assets, used for identifying the specific content for playback, and for streaming content the corresponding servers that provide the streaming service is associated and contacted).

Claims 2-3, 14-15, is/are rejected under 35 U.S.C. 103 as being unpatentable over (US pub: 20180310044) to (Wittke) in view of (US pub: 20170026686) to (Glazier) in view of (US pub: 20170357389) to (Fleizach).
Regarding claims 2, 14, Wittke in view of Glazier teach upon initiating playback of the selected media content on the broadcasting device, displaying, within the user interface for the user.
Fleizach teach an interactive virtual remote with at least media content playback controls. (Fleizach, Fig. 5AW, 5AY, P. 8-9, 183, 192, 194, 196-197, 199)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wittke in view of Glazier by an interactive virtual remote with at least media content playback controls as taught by Fleizach in order to provide an accessibility mode that’s alternative to both types of input devices of remote control.

Regarding claims 3, 15, Wittke in view of Glazier in view of Fleizach teach the interactive virtual remote, the subset of the media content concurrently to playback of the media content on the broadcasting device.
Fleizach further teach one or more components for navigating and selecting from the subset of the media content. (Fleizach, Fig. 5AW, 5AY, P. 8-9, 183, 192, 194, 196-197, 199)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wittke in view of Glazier in view of Fleizach by one or more components for navigating and selecting from the subset of the media content as taught by Fleizach in order to provide an accessibility mode that’s alternative to both types of input devices of remote control.


Allowable Subject Matter

Claims 7, 10, 17, 20, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if the claim objection, can be overcome.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONG LE whose telephone number is (571)270-7637.  The examiner can normally be reached on M-F (9 am - 6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 5712721915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.